PER CURIAM.
Appellant was convicted of two counts of attempted first degree murder. We affirm appellant’s convictions and sentences. We remand to the trial court for the correction of a scrivener’s error in the judgment. The judgment incorrectly indicates that one count of attempted first degree murder is a life felony, while correctly indicating that the second count of attempted first degree murder is a first degree felony. §§ 777.04; 782.04(1), Fla. Stat. (1995).
Affirmed in part, reversed in part, and remanded.
BARFIELD, C.J., and JOANOS and KAHN, JJ., concur.